2017 UT App 99



               THE UTAH COURT OF APPEALS

        STATE OF UTAH, IN THE INTEREST OF A.B. AND A.R.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.


                              L.E.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                      Per Curiam Opinion
                       No. 20170213-CA
                       Filed June 15, 2017

      Third District Juvenile Court, Salt Lake Department
             The Honorable Kimberly K. Hornak
                          No. 1133027

           Sheleigh A. Harding, Attorney for Appellant
         Sean D. Reyes, Carol L.C. Verdoia, and John M.
               Peterson, Attorneys for Appellee
                Martha Pierce, Guardian ad Litem

   Before JUDGES J. FREDERIC VOROS JR., STEPHEN L. ROTH, and
                     DAVID N. MORTENSEN.

PER CURIAM:

¶1    L.E. (Mother) appeals the juvenile           court’s   order
terminating her parental rights. We affirm.

¶2     “[I]n order to overturn the juvenile court’s decision [to
terminate a person’s parental rights], the result must be against
the clear weight of the evidence or leave the appellate court with
a firm and definite conviction that a mistake has been made.” In
re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation and internal
quotation marks omitted). We “review the juvenile court’s
                             In re A.B.


factual findings based upon the clearly erroneous standard.” In
re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. A finding of fact is
clearly erroneous only when, in light of the evidence supporting
the finding, it is against the clear weight of the evidence. See id.
Further, we give the juvenile court a “wide latitude of discretion
as to the judgments arrived at based upon not only the court’s
opportunity to judge credibility firsthand, but also based on the
juvenile court judges’ special training, experience and interest in
this field.” Id. (citation and internal quotation marks omitted).
Finally, “[w]hen a foundation for the court’s decision exists in
the evidence, an appellate court may not engage in a reweighing
of the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3     Mother argues that there was insufficient evidence to
demonstrate grounds supporting termination of her parental
rights. The juvenile court based its termination decision on
several grounds, including abuse and neglect. See Utah Code
Ann. § 78A-6-507(1)(b) (LexisNexis 2012). The evidence in the
record supports the juvenile court’s findings and determination
that Mother abused and neglected the children.1 Mother struck
the children with a belt leaving marks. Further, the oldest child
described how Mother also whipped her with a charging cable
and wrapped a “belt around her neck, choked her, and punched
her in the face.” The oldest child also had a burn mark on her
arm consistent with a cigarette burn. Mother was arrested for the
incident in August of 2016. Mother eventually pled guilty to one
count of attempted child abuse and two counts of endangerment
of a child, all third degree felonies, and has been incarcerated


1. Pursuant to Utah Code section 78A-6-507, the finding of any
single ground for termination is sufficient to warrant
termination of parental rights. See Utah Code Ann. § 78A-6-
507(1) (LexisNexis 2012); In re F.C. III, 2003 UT App 397, ¶ 6, 81
P.3d 790 (noting that any single ground is sufficient to terminate
parental rights). As a result, if there is sufficient evidence to
support any of the grounds for termination found by the juvenile
court, the termination of Mother’s rights is appropriate.




20170213-CA                     2                 2017 UT App 99
                            In re A.B.


since the initial arrest. No relatives were able to care for the
children so they were placed in foster care. At trial Mother was
unaware of when she may be released from her incarceration.
The evidence at trial demonstrated not only that Mother abused
the children, but that she also neglected the children because she
was “incarcerated as a result of a conviction of a felony, and the
sentence is of such length that the [children] will be deprived of
a normal home for more than one year.” Id. § 78A-6-508(2)(e)
(LexisNexis Supp. 2016). Thus, the evidence supports the
juvenile court’s decision that Mother abused and neglected the
children.

¶4     Mother next argues that it was not in the best interests of
the children to terminate her parental rights. As set forth above,
Mother not only abused her children, but is currently
incarcerated and may remain so for an indeterminate amount of
time. Further, there was no evidence presented at trial that any
family members were available to care for the children during
that time. Thus, neither Mother nor anyone in her family could
currently care for the children. Conversely, the children have
bonded with their foster family, who provide for their physical
and emotional needs. The children wished to be adopted by the
foster parents and the foster parents wished to adopt the
children. Accordingly, evidence in the record supports the
juvenile court’s determination that it was in the best interests of
the children to terminate Mother’s parental rights.

¶5     Finally, Mother argues that the “juvenile court erred in
engaging in an inadequate colloquy before requiring [Mother] to
proceed pro se.” “We review waiver of a statutory right to
counsel for correctness, ‘but grant the trial court a reasonable
measure of discretion when applying the law to the facts.’” In re
A.E., 2001 UT App 202, ¶ 7, 29 P.3d 31 (quoting State v. Byington,
936 P.2d 1112, 1115 (Utah Ct. App.1997)). Termination of
parental rights proceedings involves a statutory right to counsel,
not a constitutional right to counsel. See Utah Code Ann. § 78A-
6-1111(1) (LexisNexis Supp. 2016). Accordingly, “waiver of a
statutory right to counsel is proper as long as the record as a



20170213-CA                     3                2017 UT App 99
                            In re A.B.


whole reflects the [parent’s] reasonable understanding of the
proceedings and awareness of the right to counsel.” In re A.E.,
2001 UT App 202, ¶ 12.

¶6      Here, the record as a whole demonstrates that Mother had
a reasonable understanding of the proceedings and an
awareness of the statutory right to counsel. First, Mother
understood her right to counsel. Mother was provided counsel at
the initiation of the case. Also, this was the second time Mother
requested new counsel. Earlier in the case Mother requested and
was granted new counsel. Thus, at the time of trial, Mother had
already been through two hearings in which her right to counsel
was discussed. Further, counsel had been provided each time.
Based on these facts and the conversation the court had with
Mother, it is clear that Mother understood her right to counsel.
Next, the record demonstrates that Mother had a reasonable
understanding of the proceedings. After hearing Mother’s and
her counsel’s accounts of the alleged breakdown in their
relationship, the court specifically made Mother aware that the
trial involved the termination of her parental rights. Further, the
juvenile court informed Mother that because she had already
had a change of counsel, the court would not continue the trial in
order to appoint new counsel. Despite this knowledge Mother
indicated that she wished to represent herself and proceed to
trial. Based on the totality of circumstances, the record reflects
that Mother had a reasonable understanding of the proceedings
when she decided to represent herself at the termination
proceeding, thereby making the waiver of Mother’s right to
counsel proper.

¶7    Affirmed.




20170213-CA                     4                2017 UT App 99